Citation Nr: 1503006	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an extraschedular rating for service-connected PTSD with depression.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1952 to December 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2014 Travel Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board grants an initial schedular rating of 70 percent for PTSD with depression.  The issues of (1) entitlement to an initial schedular rating in excess of 70 percent for PTSD with depression; (2) entitlement to a TDIU; and (3) entitlement to an extraschedular rating for PTSD with depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's psychiatric symptoms result in at least occupational and social impairment with deficiencies in most areas, such as work, thinking, and mood.


CONCLUSION OF LAW

The criteria for an initial disability rating of at least 70 percent for PTSD with depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, the RO granted service connection for PTSD with depression in an October 2007 rating decision and assigned a rating of 30 percent, effective January 17, 2007, which is the date the Veteran's claim was received by VA.  The Veteran's 30 percent evaluation was continued in a rating decision issued in February 2008.  Thereafter, in August 2010, his rating was increased to 50 percent, effective January 17, 2007.

As a preliminary matter, the Board finds that although the Veteran did not express disagreement with the October 2007 rating decision, new and material evidence regarding the claimed disability was received within one year of the October 2007 determination, and thus, that rating decision did not become final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2014).  The Board finds therefore that the present claim is for an initial rating in excess of 50 percent.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  The Board notes that Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of any nonservice-connected psychiatric conditions to his service-connected psychiatric disability where it is not possible to separate the symptoms.

During the Veteran's October 2014 Board hearing, it was reported that he cannot work any longer due to symptoms of his PTSD, including anger.  It was also reported that he avoids social situations and recalling traumatic events from service.  The Veteran's spouse testified that he is depressed, has panic attacks, yells in his sleep when he has flare-ups, and isolates himself from others.

In a January 2007 VA mental health note, a VA clinician reported that the Veteran has frequent nightmares about his in-service trauma; avoids discussing his in-service trauma; has arousal symptoms related to the incident; and has problems with staying asleep, anxiety, irritability, and hypervigilance.

The report of the Veteran's April 2007 VA examination indicates that he presented as cooperative and demonstrated the following: neutral mood; appropriate affect; normal speech, thought process, and thought content; orientation to person, place, and time; and fair insight, judgment, and impulse control.  He was negative for perceptual problems, suicidal ideation, and homicidal ideation at that time.  During this examination, the Veteran reported that he spends most of his time at home.

VA mental health notes dated July 2007 to April 2010 reflect moderately severe PTSD symptoms.  VA clinicians specifically noted constricted affect, constricted range, some dysphoria and anxiety symptoms, difficulty sleeping, and intrusive memories.  In July 2008, the Veteran reported poor attention, poor concentration, and that he frequently feels overwhelmed by anxiety symptoms.  He was, however, negative for suicidal ideation and substance abuse, and an April 2010 mental health documents the Veteran's endorsement that he did not have "little interest or pleasure in doing things" and did not feel "down, depressed, or hopeless."

In a letter dated October 2007, non-VA physician Dr. L.G. reported that the Veteran demonstrated appropriate affect and mild flattening of speech and facial expression upon examination.  Dr. L.G. indicated that the Veteran suffered from hallucinations, but that they are due to medication taken to treat the Veteran's nonservice-connected Parkinson's disease.  In an October 2007 psychiatric conditions evaluation, Dr. M.L. reported that the Veteran had moderately severe PTSD with anxiety and depressive symptoms, and endorsed that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motion and mood; and difficulty in establishing and maintaining effective work and social relationships.  Dr. M.L. assigned a GAF score of 48.

VA provided another examination in December 2008.  The report of that examination reflects symptoms consistent with what was reported during previous evaluations, including isolation, hypervigilance, hyperarousal, flashbacks, and sleep impairment.  Notably, the December 2008 examiner reported that the Veteran avoids socializing with people with the exception of his wife and immediate family.

Non-VA treatment records dated July 2009 to May 2010 indicate that the Veteran has demonstrated some short-term memory deficits and mild-to-moderate cognitive deficits.  These records indicate that the Veteran's memory worsened during this period.  As it is unclear whether these symptoms may be attributed wholly to the Veteran's Parkinson's disease, the Board will regard them as symptoms of his PTSD for rating purposes.  See generally Mittleider, 11 Vet. App. at 181.  In addition, review of the report of a May 2010 VA examination indicates that although the Veteran's symptoms remained constant during the period on appeal, his symptoms increased in frequency and intensity, and thus, affected his emotional and social adjustment.

In an October 2010 mental health evaluation, non-VA counselor L.C. reported that the Veteran's symptoms include re-experiencing phenomena, avoidance behaviors, numbing of responsiveness, and autonomic hyperactivity.  She reported that the Veteran's symptoms have caused distress on a daily basis and have interfered with his activities of daily living, to include sleep deprivation and sleep disturbances, depression, and anxiety.  L.C. diagnosed the Veteran with chronic PTSD, anxiety disorder not otherwise specified (NOS), and depressive disorder NOS.  She assigned a GAF score of 40.  L.C. offered a similar assessment in a March 2012 mental health evaluation update.

March 2011 treatment records from Dr. L.G. indicate that the Veteran has demonstrated mild to moderate dementia.  Again, it is unclear whether this symptom may be attributed wholly to the Veteran's Parkinson's disease; thus, the Board will consider dementia to be a symptom of his PTSD for rating purposes.  

Overall, the Veteran's psychiatric disorder has been productive of symptoms such as near-continuous depression and anxiety, dementia, difficulty in adapting to stressful circumstances, poor attention, poor concentration, some short-term memory deficits, mild-to-moderate cognitive deficits, sleep impairment, avoidance behavior, hypervigilance, flattened affect, and anger with impaired impulse control.  

After looking to the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's psychiatric disorder has approximated the schedular criteria for an initial rating of 70 percent.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial rating of at least 70 percent for PTSD with depression is granted.


REMAND

As acknowledged previously, the Veteran's entitlement to a rating in excess of 70 percent for PTSD with depression, a TDIU, and an extraschedular rating remain before the Board.

Generally, VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, because the hearing testimony indicates that there are outstanding records of the Veteran's VA treatment and also indicates that the Veteran's condition may have worsened since his last VA examination in May 2010, the Board finds that these records must be obtained and an additional examination must be provided on remand.

Further, the Veteran has reported on a number of occasions that his service-connected psychiatric disability has affected his ability to work.  Indeed, he submitted a May 2010 note from non-VA physician Dr. A.K. that indicates that the Veteran cannot work and Dr. L.G. offered a similar opinion in a note dated March 2011.  Notwithstanding some indication that these clinicians believe that the Veteran cannot work due to his nonservice-connected Parkinson's disease, there is no conclusive evidence concerning the Veteran's ability to secure and follow substantially gainful employment with regard to the present effects of his service-connected disabilities.  Thus, the Board finds that the record raises the issue of the Veteran's entitlement to a TDIU and VA must obtain an opinion concerning whether his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009). 

In addition, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  Thus, in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board finds that the AOJ must consider whether to refer the issue of whether the Veteran is entitled to an extraschedular rating for his psychiatric disability, alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter that provides notice as to what evidence is necessary to substantiate a TDIU and VA's and the Veteran's responsibilities to provide evidence.  The Veteran should be provided an appropriate amount of time to respond to this notification, which should be associated with the claims folder.
 
2.  Notify the Veteran that he may submit statements from himself and others who have first-hand knowledge as to the impact that his service-connected disabilities have had on his ability to work.

3.  Associate with the claims folder, physically or electronically, all records of the Veteran's recent and pertinent VA treatment.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  After the above development has been completed, schedule the Veteran for an examination to determine the nature and severity of his service-connected psychiatric disability.  The frequency and severity of all symptoms should be reported and the examiner should opine as to the impact of the Veteran's psychiatric disability on his ability to obtain and retain employment, i.e., the impact of his psychiatric symptoms on his ability to communicate, concentrate, etc.  The claims folder should be made available to and reviewed by the examiner, and the examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  Thereafter, consider whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected disabilities.
 
7.  Readjudicate the appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


